DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 4/25/2022, wherein: 
Claims 6, 7, 9-11, 13, 14, 16-18, and 20-25 are currently pending;
Claims 6, 7, 9-11, 13, 14, and 16-18 have been amended; 
Claims 1-5, 8, 12, 15, and 19 have been cancelled; and
Claims 20-25 have been newly added. 
Official Notice
In the Non-Final Office Action mailed on 1/25/2022, Examiner gave Official Notice that:
measuring Tait–Bryan angles (i.e. roll, pitch, and yaw angles), performing “Pythagorean addition”/”addition in quadrature” (i.e. calculating the square root of the sum of squares of two values) on the measured angles (e.g. roll and pitch), comparing the resulting value to predetermined value ranges in order to determine the presence of an instability, and then generating a corrective command (e.g. attitude correction, emergency procedures), is well-known in the art of attitude control systems;
microcontrollers are well-known in the aerospace art to comprise a processor coupled to a memory which is configured to execute instructions stored within the memory;
UAVs comprising propellers coupled to engines are well-known in the art and that in the art of parachute systems for aircraft, it is well-known to stop the propellers/engines prior to parachute deployment and to wait a preset time to ensure that the propellers/engines do not destroy the parachute; and
computer readable non-transitory storage medium (henceforth referred to as “CRM”) executable by a processor to perform method steps are well-known in the art.
In the Applicant’s Response to the aforementioned office action, filed on 4/25/2022, no challenge was made to the Examiner’s taking of Official Notice. As such, each of the facts which was previously officially noticed is now considered Applicant Admitted Prior Art (AAPA). 
Claim Objections
Claims 17 and 21 objected to because of the following informalities:  
Claim 17 requires the phrase “and” after the semicolon in line 6. 
In line 9 of claim 21, the semicolon should be replaced with a period. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a flight control system (hereinafter referred to as “FCS”) configured to detect a flight state of the unmanned aerial vehicle by means of a sensor of the flight control system itself, determine whether the unmanned aerial vehicle is unstable or not and send a message of “start the state detection” in claim 6; and a FCS in claims 7 and 14 - “system for” has been found to invoke 35 USC 112(f) in MPEP 2181 § I.A. such that “system” appears to be a generic placeholder coupled to the functional language of “detecting an flight state of the UAV,” “determining whether the UAV is unstable or not,” and “sending a message of “start the state detection.” The Cambridge Aerospace Dictionary defines FCS merely as something that “in missile, RPV or aircraft flying on AFCS, serves to maintain attitude stability and correct deflections.” The term therefore does not appear to have a definitive, art recognized structural composition. Reviewing the limitations, there does not appear to be structural modification of the generic placeholder, “system,” by the term “flight control” and the functions recited do not include reference to sufficient structure(s) for performing the recited functions. While the FCS is recited to comprise a sensor in claim 6, the sensor only detects a flight state of the aircraft such that the determination and message sending must be done by some other element which the FCS comprises. A review of the entirety of the present disclosure shows that the FCS is recited as using a sensor means to detect a flight state of the UAV, that the FCS communicates with the parachute system through a serial port, and that the parachute system performs the same tasks of determining the flight instability and deploying the parachute independent of the FCS. From this description, it is interpreted that the FCS must comprise a sensor and a controller capable of performing the functions of the parachute system controller. As such, it appears as though the term FCS invokes 35 USC 112(f) such that: “FCS” is interpreted as comprising at least one sensor configured to detect a flight state of the UAV and a controller (e.g. an autopilot) electrically connected with the sensor(s) to obtain the flight state of the UAV, to determine said state, and effecting flight control and/or parachute deployment upon determination of the UAV being in an unstable state. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, 9, 20, 23, and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0340049 to Ferreyra et al.
NOTE: Due to the present amendments including new claims, the claim dependencies are very out of order (see claim trees below). As such, the rejections below recite the lowest independent claim number followed by all applicable dependent claims, in ascending order. 

    PNG
    media_image1.png
    142
    594
    media_image1.png
    Greyscale

Re: Claim 6. Ferreyra et al. teach an unmanned aerial vehicle ([0012] - method and flight termination system intended for use in UAVs), comprising:
a flight control system (henceforth referred to as “FCS”; [0015] - autopilot located inside the air vehicle) configured to detect a flight state of the unmanned aerial vehicle by means of a sensor of the flight control system itself ([0039]- air vehicle is conventionally equipped with flight sensors external to the parachute system), determine whether the unmanned aerial vehicle is unstable or not ([0016]- autopilot supervises the flight and is capable of sending command to deploy the parachute and terminating the flight); and
a parachute system of the unmanned aerial vehicle (Abstract; Fig. 1; [0012] - flight termination system (henceforth “FTS”)) connected of the flight control system ([0071]-[0074] - FTS installed in air vehicle and connected to the autopilot), comprising:
a sensor of the parachute system configured to detect a flight state of the unmanned aerial vehicle (paragraph [0013] - FTS comprises internal sensors for detecting flight states);
a parachute ([0013] - FTS deploys a parachute for the UAV); and
a controller electrically connected with the sensor of the parachute system and the parachute, respectively, and configured to obtain the flight state of the unmanned aerial vehicle from the sensor of the parachute system (paragraphs [0013]-[0014] - FTS comprises a microcontroller coupled to the internal sensors which compares with predetermined values the measurements taken by the sensors to determine a flight state/major emergency requiring flight termination and configured to command parachute deployment in response), 
wherein the controller of the flight control system is further configured to: control the
parachute of the parachute system to open when the controller of the flight control system determines the unmanned aerial vehicle is in an unstable state ([0016]- autopilot supervises the flight and is capable of sending command to deploy the parachute and terminating the flight).
	However, Ferreyra et al. do not expressly disclose that 1) the FCS sends a message of “start the state detection” to the parachute system, whereupon the parachute system starts detection of the flight state in response to receiving the message of “start the state detection,” and 2) the parachute system sends a command that “the parachute system detects the instability of the unmanned aerial vehicle” to the flight control system when the unmanned aerial vehicle is in an unstable state to the FCS, whereupon the FCS receives the command and deploys the parachute. 
With regards to the starting of the detection, Ferreyra et al. teaches that the autopilot/FCS is in communication with the parachute system controller (paragraph [0066] - FCS supervises the flight and the parachute system receives instructions from the autopilot). It is also taught that the parachute system does not allow deploying of the parachute until it is in an air mode (paragraph [0077]). Ferreyra et al. also state that the parachute system receives data from its own internal sensors and also from external sensors which are conventional to the unmanned aircraft ([0014]). In the paragraph [0014], it is stated that the values from the internal and external sensors are compared and in [0077], the internal and external sensors provide redundancy and more precise situation analysis. Paragraph [0077] also states that the parachute system looks for messages from the autopilot including a flight termination/parachute deployment command. One of ordinary skill in the art would have recognized that as the UAV of Ferreyra et al. comprises an autopilot and preexisting sensors for providing flight data, wherein prior to installation of the parachute system in the aircraft, the autopilot would be receiving the flight data therefrom for flight control. One of ordinary skill in the art would have recognized that connecting the parachute system controller to the autopilot to allow the aforementioned communications, would allow the data received by the autopilot from the external sensors to be relayed to the parachute system controller, so as to obviate the need for coupling multiple signal lines between the external sensors and both the autopilot and the FTS controller and/or the need to provide independent external sensors to both the autopilot and the FTS controller. As Ferreyra et al. teaches that the parachute controller checks with the autopilot to confirm operation commands and flight data, receiving information from the autopilot with regards to the aircraft being in an air mode (i.e. data from the external sensors indicating the aircraft is in the air) would have been within the ordinary capabilities of one having ordinary skill in the art before the effective filing date of the present application. Sending “air mode” confirmation data from the autopilot to the parachute system controller for initialization and/or verification of its own data generated by the internal sensors prior to initialization of the parachute deployment operability is therefore interpreted to be commensurate with sending a message of starting state detection for the parachute system since it is unable to set off the parachute in response to an unstable state being detected before this confirmation of air mode/flight occurs. 
With regards to the parachute system detecting the instability and sending a command to the autopilot/FCS that the UAV is unstable such that the parachute should be deployed, paragraphs [0066]-[0069] of Ferreyra et al. teaches that the parachute system sends an alert that the aircraft is unstable to the autopilot supervising the flight and that the parachute system waits for instructions from the autopilot to deploy the parachute. Upon receiving instructions from the autopilot, the parachute is deployed. If deployment verification is not received, then the parachute system continues comparing data for a period of time and can unilaterally deploy the parachute if the unstable state is maintained. In the present application, the autopilot acts as the “pilot-in-command” with the parachute system acting as the “copilot,” wherein the copilot informs the pilot of an unstable aircraft, the pilot verifies the unstable state, and the pilot deploys the parachute based on verification. The system of Ferreyra et al. acts in much the same way but describes the autopilot acting as a “copilot” to the parachute controller, wherein the parachute controller acts as “pilot-in-command” for initiating deployment; wherein the verification and deployment of the parachute is performed by the parachute microcontroller in response to the autopilot instructions. Throughout Ferreyra et al., the improvement to redundancy and reliability are described (e.g. [0041], [0070])). One of ordinary skill in the art would have recognized before the effective filing date of the present application, the advantages in redundancy and reliability of providing two-way communication and verification of the aircraft being unstable, between the autopilot/FCS and the parachute system controller, prior to deployment of the parachute in the manner claimed. False positives and unintentional deployment could be reduced by requiring whichever system detects an unstable flight state to inform the other and to await confirmation of the unstable state by the other of the two systems and/or waiting a predetermined amount of time with no response and maintained unstable state detection before unilateral deployment of the parachute. As the configuration of the present application is just the reverse of the prior art, the addition of the reversed order of operation would be within the ordinary capabilities of one ordinary skill the art prior to the effective filing date of the present application. 
Re: Claim 20.	Ferreyra et al. render obvious the control system of the unmanned aerial vehicle according to Claim 6. In paragraph [0056], Ferreyra et al. teach that the parachute system comprises sensors including an IMU, at least one altitude sensors, and at least one GPS receiver. In paragraphs [0067]-[0069], the parachute system is taught to comprise a sensor that is a gyroscopic unit from an IMU that gives a Z axis value that is increasing in time and exceeds normal gyroscopic values for a flight. It is also taught that the parachute system can comprise a barometric sensor gives a height value that is decreasing in time. Values are then compared to predetermined values to determine if the UAV is outside safe flight parameters. It is also stated that the altitude is checked to be safe and above an emergency threshold or at a predefined minimum flying altitude. In order to determine the altitude being safe and above a predefined minimum, the above ground height would necessarily need to be determined such as by the GPS and/or other altitude sensor as is conventional in the art. If the sensor data is assessed to be a major emergency or at the critical altitude above the ground, then the parachute is deployed. If a major emergency is not detected but the aircraft continues in a potentially unsafe situation during a predefined time, the parachute can be deployed. As outlined above, the FCS/autopilot of Ferreyra et al. can also detect and unilaterally deploy the parachute, however, it is not expressly disclosed that the flight control system is further configured to:
detect a height of the unmanned aerial vehicle relative to a ground by means of the sensor of the flight control system itself; and
detect a flight state of the unmanned aerial vehicle when the height of the unmanned aerial vehicle relative to the ground is greater than a preset height by means of the sensor of the fight control system itself.
Examiner gives Official Notice that autopilot systems comprising the same sensors outlined in Ferreyra et al. which are used in the parachute system are well-known and commonly used in autopilot systems for flight control, specifically sensors for detecting the height of a UAV relative to the ground (e.g. GPS, altitude sensors including altimeters, etc.) during flight. As outlined above, paragraphs [0041] and [0070] teach that the providing redundant sensors on both the UAV used by the autopilot and used by the parachute system controller improve reliability. In paragraph [0047], it is declared that the air vehicle being very close to the ground contributes to the determination of a major emergency/unstable state for deployment of the parachute. As the UAV autopilot is already outlined above to be capable of unilateral flight state detection for deploying the parachute, using the same sensors known in the UAV art for determining a height above the ground so as to determine if the flight state is unstable and the UAV is close to the ground for parachute deployment would have been obvious to one having ordinary skill in the art before the effective filing date of the present application. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re: Claim 23.	Ferreyra et al. render obvious the control system of the unmanned aerial vehicle according to Claim 6 as outlined above. Ferreyra et al. further teach that:
the sensor of the parachute system is further configured to detect a height of the unmanned aerial vehicle (paragraph [0056]- the parachute system comprises sensors including an IMU, at least one altitude sensors, and at least one GPS receiver. In paragraphs [0067]-[0069], it is also stated that the UAV altitude is checked to be safe and above an emergency threshold or at a predefined minimum flying altitude. In order to determine the altitude being safe and above a predefined minimum, the above ground height would necessarily need to be determined such as by the GPS and/or other altitude sensor as is conventional in the art.); and
the controller of the parachute system is further configured to determine whether a rate of change of the height of the unmanned aerial vehicle is greater than a preset value or not, and determining that the unmanned aerial vehicle is in an unstable state when the rate of change of the height of the unmanned aerial vehicle is greater than the preset value (paragraphs [0067]-[0069] - sensor is a gyroscopic unit from an IMU that gives a Z axis value that is increasing in time and exceeds normal gyroscopic values for a flight. A barometric sensor gives a height value that is decreasing in time. Values are compared to predetermined values to determine if the UAV is outside safe flight parameters. If the sensor data is assessed to be a major emergency, the parachute is deployed. If a major emergency is not detected but the aircraft continues in a potentially unsafe situation during a predefined time, the parachute can be deployed. As Ferreyra et al. teaches that the sensor provides height values over time and the microcontroller may trigger parachute deployment if either the abnormal change in height occurs for a predetermined time period or the UAV reaches a predetermined minimum flight altitude, it is interpreted that Ferreyra et al. must be comparing the rate of change of height to a preset value over the time period to initiate the parachute as the minimum flight altitude would be a fixed value rather than a range, and the two conditions are distinct from one another.).
Re: Claim 7. Ferreyra et al. teach a safety protection method of an unmanned aerial vehicle (Abstract, Fig. 1, [0012] - a method of flight termination). As outlined above with respect to claim 6, a UAV system is rendered obvious by Ferreyra et al., that when in normal and usual operation would perform a safety protection method comprising the steps of: 
detecting a flight state of the unmanned aerial vehicle by a sensor of a flight control system onboard the unmanned aerial vehicle (it’s obvious to use both the autopilot sensors and parachute system sensors to detect the flight state as outlined above);
determining whether the unmanned aerial vehicle is unstable or not (it’s obvious to determine an unstable state using both systems as outlined above) and sending a message of “start the state detection” by the flight control system (it’s obvious for the autopilot to share its flight state being air mode with the parachute system to trigger initialization of the deployment system as outlined above),
detecting a flight state of the unmanned aerial vehicle in response to receiving the message of “start the state detection” by a sensor of a parachute system onboard the unmanned aerial vehicle and connected to the flight control system (it’s obvious for the parachute system to unilaterally verify the state as outlined above once air mode is confirmed),
obtaining the flight state of the unmanned aerial vehicle from the sensor of the parachute system by a controller of the parachute system, wherein the controller of the parachute system is electrically connected with the sensor of the parachute system and a parachute of the parachute system (present in the system outlined above), respectively:
sending a command that “the parachute system detects the instability of the unmanned aerial vehicle” to the flight control system when the unmanned aerial vehicle is in an unstable state by the controller of the parachute system (adding reversed configuration of “pilot-in-command”/ “copilot” analysis as outlined above), and
controlling the parachute of the parachute system to open by the flight control system when the controller of the flight control system determines the unmanned aerial vehicle is in an unstable state and receives the command that “the parachute system detects the instability of the unmanned aerial vehicle.” (adding reversed configuration of “pilot-in-command”/ “copilot” analysis as outlined above).
Re: Claim 9. Ferreyra et al. render obvious the safety protection method according to Claim 7 as outlined above. As outlined above with respect to claim 20, Ferreyra et al. renders obvious a UAV system which in normal and usual operation would perform the detecting a flight state of the unmanned aerial vehicle by a sensor of a flight control system, wherein said detecting comprises:
detecting a height of the unmanned aerial vehicle relative to a ground by the sensor of the flight control system (via GPS or other altitude sensors as outlined above); and
detecting a flight state of the unmanned aerial vehicle when the height of the unmanned aerial vehicle relative to the ground is greater than a preset height by the sensor of the flight control system (determination of unstable/emergency state while in air mode as outlined above).
Re: Claim 25.	Ferreyra et al. render obvious the safety protection method according to Claim 7 as outlined above. As outlined above with respect to claim 23, Ferreyra et al. renders obvious a UAV system that in normal and usual operation would perform the detecting a flight state of the unmanned aerial vehicle in response to receiving the message of “start the state detection” by a sensor of a parachute system which comprises:
detecting a height of the unmanned aerial vehicle by the sensor of the parachute system (parachute system has GPS and altitude sensors as outlined above); and
determining whether a rate of change of the height of the unmanned aerial vehicle is greater than a preset value or not, and determining that the unmanned aerial vehicle is in an unstable state by the controller of the parachute system when the rate of change of the height of the unmanned serial vehicle is greater than the preset value (parachute system has IMU, GPS, and barometer for determining rate of change of altitude as outlined above).
Claim(s) 10, 11, 13, 14, 16-18, 21, 22, and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0340049 to Ferreyra et al. in view of Applicant Admitted Prior Art (AAPA). 
NOTE: Due to the present amendments including new claims, the claim dependencies are very out of order. As such, the rejections below continue the order established above. 
Re: Claim 21.	Ferreyra et al. render obvious the control system of the unmanned aerial vehicle according to Claim 6 as outlined above. Ferreyra et al. further teach that:
the sensor of the parachute system is further configured to detect a pitch angle and a roll angle of the unmanned aerial vehicle (Ferreyra et al. teach in paragraph [0037] that the parachute system (FTS) comprises internal sensors such as an Inertial Measurement Units (IMU) and gyroscopes. In paragraphs [0046]-[0047], Ferreyra et al. teach that the FTS is configured to determine a major flight emergency including a spin, a critical stall, and a rapid downward path. One of ordinary skill in the art would recognize that both stall detection and a rapid downward path would necessitate a determination of pitch of the aircraft, and that spin detection would necessitate the determination of both pitch and roll of the aircraft. One of ordinary skill in the art would also recognize that IMU and gyroscopes are capable of providing pitch and roll angles of the UAV.). One of ordinary skill in the art would therefore recognize that the pitch and roll angles must be compared to predetermined value ranges in order for the major emergency to be determined (i.e. the pitch and roll values are outside the critical ranges resulting in a critical stall, a spin, a rapid downward path). However, Ferreyra et al. do not expressly disclose that the controller of the parachute system is further configured to determine whether an arithmetic square root of a sum of squares of the pitch angle and the roll angle of the unmanned aerial vehicle is greater than or equal to a preset angle or not, and determining that the unmanned aerial vehicle is in an unstable state when the arithmetic square root is greater than or equal to the preset angle.
Examiner previously gave Official Notice, now AAPA, that measuring Tait–Bryan angles (i.e. roll, pitch, and yaw angles), performing “Pythagorean addition”/”addition in quadrature” (i.e. calculating the square root of the sum of squares of two values) on the measured angles (e.g. roll and pitch), comparing the resulting value to predetermined value ranges in order to determine the presence of an instability, and then generating a corrective command (e.g. attitude correction, emergency procedures), is well-known in the art of attitude control systems. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to perform the claimed mathematical operation of Pythagorean addition on the measured roll and pitch angles of the aircraft to simplify the determination of instability as the microcontroller only needs to compare one value to the predetermined ranges to determine a major emergency as compared to measuring and comparing both pitch and roll values separately, then making a determination for each being a major emergency, and additionally calculating whether certain values of pitch and roll which are individually are not indicative of a major emergency, are indicative thereof when the aircraft experiences both in combination. The known mathematical operation applied to Ferreyra et al. would thereby simplify the calculations and processing power/time of the microcontroller. 
Re: Claim 22.	Ferreyra et al. render obvious the control system of the unmanned aerial vehicle according to Claim 6 as outlined above. Ferreyra et al. further teach that the parachute system is further configured to:
control a propeller to stop rotating (In paragraph [0069], it is taught that the parachute system automatically stops the engine of the UAV and then deploys the parachute.). However, However, it is not expressly disclosed that the parachute system is configured to open the parachute after a second preset time, wherein the second preset time which starts from the moment when the parachute system controls the propeller or that the flight control system (i.e. autopilot) is configured to perform all the same functions as the parachute system as presently claimed. 
Examiner previously gave Official Notice, now AAPA, that UAVs comprising propellers coupled to engines are well-known in the art and that in the art of parachute systems for aircraft, and that it is well-known to stop the propellers/engines prior to parachute deployment and to wait a preset time to ensure that the propellers/engines do not destroy the parachute. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have recognized that the teachings of Ferreyra et al. are applicable to UAVs comprising propellers driven by engines such that the disclosed stopping of the engines prior to parachute deployment would necessarily stop the propellers connected to said engines. Furthermore, one of ordinary skill in the art would have recognized that waiting for a signal indicating engines have stopped or a predetermined time ensuring the engine stoppage without receipt of the said signal, would have provided a factor of safety for the parachute deployment to ensure the propellers do not destroy it. As outlined above, the flight control system (i.e. autopilot) of Ferreyra et al. is taught to be capable of unilaterally controlling the flight termination operations and deploying the parachute. One of ordinary skill in the art would have found it obvious prior to the effective filing date of the present application to provide the flight control system/autopilot with the same functionality of stopping the propeller and waiting a preset time prior to parachute deployment as claimed to achieve the same results. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Re: Claim 10.	Ferreyra et al. render obvious the safety protection method according to Claim 7 as outlined above. As outlined above with respect to claim 21, Ferreyra et al. renders obvious a UAV system that in normal and usual operation would perform the detecting a flight state of the unmanned aerial vehicle in response to receiving the message of “start the state detection” by a sensor of a parachute system wherein the detecting step comprises:
detecting a pitch angle and a roll angle of the unmanned serial vehicle by the sensor of the parachute system (parachute system has IMU and gyroscopes for trajectory and spin determination as outlined above); and
determining whether an arithmetic square root of a sum of squares of the pitch angle and the roll angle of the unmanned aerial vehicle is greater than or equal to a preset angle or not, and determining that the unmanned aerial vehicle is in an unstable state by the controller of the parachute system when the arithmetic square root is greater than or equal to the preset angle (as outlined above, Tait-Bryan angles and Pythagorean addition/addition in quadrature would have been obvious to perform for calculation simplicity).
Re: Claim 11.	Ferreyra et al. render obvious the safety protection method according to Claim 7 as outlined above. As outlined above with respect to claim 22, Ferreyra et al. renders obvious a UAV system that in normal and usual operation would perform the controlling the parachute of the parachute system to open by the fight control system which comprises:
controlling a propeller to stop rotating by the flight control system; and
controlling the parachute of the parachute system to open by the fight control system after a second preset time,
wherein the second preset time starts from the moment when the flight control system controls the propeller to stop (the stopping of the propeller is performed by the parachute system explicitly by Ferreyra et al. as outlined above. Waiting a predetermined amount of time is obvious as outlined above. Performing the operations by the autopilot/flight control system would have been an obvious duplication of the operations already rendered obvious to be performed by the parachute system as outlined above).
Re: Claim 13.	Ferreyra et al. teach a safety protection device of an unmanned aerial vehicle (Abstract; Fig. 1; [0012] FTS used in UAVs). As outlined above, Ferreyra et al. teach that the device comprises a microcontroller. It is also taught that the system comprises algorithms used by the microcontroller to perform the operations of claim 7 rendered obvious as outlined above (paragraph [0066]). However, Ferreyra et al. do not expressly disclose that the device comprises:
a memory; and
a processor coupled to the memory, which is configured to execute a safety protection method of an unmanned aerial vehicle according to claim 7 based on instructions stored in the memory.
Examiner previously gave Official Notice, now AAPA, that microcontrollers are well-known in the aerospace art to comprise a processor coupled to a memory which is configured to execute instructions stored within the memory. As Ferreyra et al. renders obvious the system of claim 6 and the method of claim 7 as outlined above, one of ordinary skill in the art would have recognized that the microcontroller must comprise a processor and memory having the algorithm instructions stored thereon in order to operate independently from the autopilot and other external command systems (e.g. an operator, ground control station, etc.) as described in the disclosure. Ferreyra et al. therefore implicitly teaches the limitations of claim 13. 
Arguendo, a microcontroller does not inherently comprise a memory and a processor with the steps of claim 7 being an algorithm stored as instructions on the memory, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a microcontroller with the claimed elements and the algorithm stored as the instructions on memory since it was common knowledge and common practice in the art of autonomous vehicles to provide UAVs with the ability to perform operations independent of an operator and/or external commander (e.g. ground control station) by loading a memory onboard with executable instructions by a controller. One of ordinary skill in the art would have therefore found it obvious to provide the same and would have been motivated to do so prior to the effective filing date of the present application such that the UAV can operate without needing to receive commands from a ground station, which would require substantial transmission capabilities on both the ground station and UAV for flights at considerable relative separation distances, or in the event that communications with a ground station are interrupted. 
Re: Claim 14. Ferreyra et al. render obvious the method of claim 7 and a microcontroller executing algorithms stored on a memory as outlined above with respect to claim 13. However, Ferreyra et al. does not expressly disclose a computer readable non-transitory storage medium (henceforth referred to as “CRM”) storing a computer program, when executed by a processor, causes a processor to perform one or more steps as follows:
detecting a flight state of an unmanned aerial vehicle by a sensor of a flight control system onboard the unmanned aerial vehicle;
determining whether the unmanned aerial vehicle is unstable or not and sending a message of “start the state detection” by the flight control system; 
detecting a flight state of the unmanned aerial vehicle in response to receiving the message of “start the state detection” by a sensor of a parachute system onboard the unmanned aerial vehicle and connected to the flight control system,
obtaining the flight state of the unmanned aerial vehicle from the sensor of the parachute system by a controller of the parachute system, wherein the controller of the parachute system is electrically connected with the sensor of the parachute system and a parachute of the parachute system, respectively;
sending a command that “the parachute system detects the instability of the unmanned aerial vehicle” to the flight control system when the unmanned aerial vehicle is in an unstable state by the controller of the parachute system; and
controlling the parachute of the parachute system to open by the flight control system when the controller of the flight control system determines the unmanned aerial vehicle is in an unstable state and receives the command that “the parachute system detects the instability of the unmanned aerial vehicle”.
Examiner previously gave Official Notice, now AAPA, that CRM executable by a processor to perform method steps are well-known in the art. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to place the algorithms for performing the method of claim 7 (and recited verbatim in claim 14) on CRM such that it is executable by the microcontroller of Ferreyra et al. such that the microcontroller can readily have the software installed and/or updated to perform the claimed steps. 
Re: Claim 16.	Ferreyra et al. in view of AAPA renders obvious the computer readable non-transitory storage medium according to claim 14 as outlined above. As outlined above with respect to claims 20 and 9, the system and method render obvious in normal and usual operation detecting a flight state of an unmanned aerial vehicle by a sensor of a flight control system comprises:
detecting a height of the unmanned aerial vehicle relative to a ground by the sensor of the fight control system; and
detecting a flight state of the unmanned aerial vehicle when the height of the unmanned aerial vehicle relative to the ground is greater than a preset height by the sensor of the flight control system. As such, it would have been obvious to load the same algorithms onto the CRM as claimed for the same rationale outlined above with respect to claim 14.
Re: Claim 17.	Ferreyra et al. in view of AAPA renders obvious the computer readable non-transitory storage medium according to claim 14 as outlined above. As outlined above with respect to claims 21 and 10, the system and method render obvious in normal and usual operation the detecting a flight state of the unmanned aerial vehicle in response to receiving the message of “start the state detection” by a sensor of a parachute system comprises:
detecting a pitch angle and a roll angle of the unmanned serial vehicle by the sensor of the parachute system; and
determining whether an arithmetic square root of a sum of squares of the pitch angle and the roll angle of the unmanned aerial vehicle is greater than or equal to a preset angle or not, and determining that the unmanned aerial vehicle is in an unstable state by the controller of the parachute system when the arithmetic square root is greater than or equal to the preset angle. As such, it would have been obvious to load the same algorithms onto the CRM as claimed for the same rationale outlined above with respect to claim 14.
Re: Claim 18.	Ferreyra et al. in view of AAPA renders obvious the computer readable non-transitory storage medium according to claim 14 as outlined above. As outlined above with respect to claims 22 and 11, the system and method render obvious in normal and usual operation the controlling the parachute of the parachute system to open by the fight control system comprises:
controlling a propeller to stop rotating by the flight control system; and
controlling the parachute of the parachute system to open by the parachute flight control system after an interval of a second preset time,
wherein the second preset time starts from the moment when the fight control system controls the propeller to stop. As such, it would have been obvious to load the same algorithms onto the CRM as claimed for the same rationale outlined above with respect to claim 14.
Re: Claim 24.	Ferreyra et al. in view of AAPA renders obvious the computer readable non-transitory storage medium according to claim 14 as outlined above. As outlined above with respect to claims 23 and 25, the system and method render obvious in normal and usual operation the detecting a flight state of the unmanned aerial vehicle in response to receiving the message of “start the state detection” by a sensor of a parachute system comprises:
detecting a height of the unmanned aerial vehicle by the sensor of the parachute system, and
determining whether a rate of change of the height of the unmanned aerial vehicle is greater than a preset value or not, and determine that the unmanned aerial vehicle is in an unstable state by the controller of the parachute system when the rate of change of the height of the unmanned aerial vehicle is greater than the preset value. As such, it would have been obvious to load the same algorithms onto the CRM as claimed for the same rationale outlined above with respect to claim 14.
Response to Arguments
Applicant’s arguments with respect to the prior art have been considered. In view of the claim amendments and newly added claims, the prior rejections have been amended and new rejections have added to address all of the current limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647